*135ON MOTION ROE EEHEARING.
As we understand the contention of the movant in its motion for rehearing, exception is taken to the application of the doctrine quoted in the third division of the opinion, to wit, “One assisting the servants of another to facilitate his own business, or that of one to whom he sustains a contractual business relation, mutually beneficial, is not a volunteer,” where, as here, it is assumed that the work for Miller, the plaintiffs master, was being done by the Weekley Elevator Company as an independent contractor. The motion states that “the court decided that the Weekley Elevator Company was an independent contractor in doing the work of repairs upon the elevator for the A. C. Miller Company, which owned the elevator, The court overlooked the fact that this work of repair was not the work cof the A. C. Miller Company, but was simply work !for’ the A. C. Miller Company.” The motion further contends that the decision of the court is self-contradictory, in that it was decided “that the Weekley Elevator Company was an independent contractor, and in the teeth of this decides that the work being done was the work of the A. C. Miller Company. It decided that the Weekley Elevator Company was an independent contractor, and also decides that its mechanic could bind it by an unauthorized permission to Hughes to expose himself in the dangerous premises which were under the control of the Weekley Elevator Company for the purpose of being repaired; and this last decision is made in the very teeth of the undisputed evidence introduced by the plaintiff that no authority of any kind was ever given by the Weekley Company to Hughes, authorizing him to expose himself to this danger.” As we construe the motion, it is thus urged that the doctrine above quoted from the Davis case could only have application when the work in which the injury to the servant was received was that of his master, and not merely for his master. As we see it, the argument would be just as effective if the Reliance Company were completely removed from the case, and the work was being done directly by the Weekley Company for the Miller Company. In point of fact, no stress or point seems to be made upon the fact that the Weekley Company was an independent contractor engaged in the work for the Miller Company under a contract with the Reliance Company and not under a contract with the Miller Com*136pany. The gist of the movant’s argument would appear to be that as the Miller Company had not control over Ewing, the servant of the Weekley Company, operating as an independent contractor, in performing the work, Miller’s direction or permission for the plaintiff to assist Ewing in the work would not bind-the Weekley Company, just as the unauthorized acquiescence of Ewing himself would not have any such effect. As was stated in the original opinion, the plaintiff did not maintain his action on the theory that he was the servant of the defendant, Weekley Company, but solely on the theory that he was on the premises of his own master, where he had a right to be, following the instructions of his master, and that the injury was received while he was engaged in an effort to facilitate the business of his own master, with the knowledge and acquiescence of the defendant’s servant in charge of the work and premises. It was for this reason, and not because Ewing had authority to employ the plaintiff as the servant of the Weekley Company, or because Miller had authority to employ him as the servant of the Weekley Company, that the plaintiff was held not to be a mere volunteer. The only relevancy of Ewing’s acquiescence in the plaintiff’s assistance lies in the fact that Ewing, as the servant of the defendant, had control of the premises for the purpose of doing the repair work, and that the known presence and exposure of the plaintiff might throw light upon the question of Ewing’s negligence. If the principle quoted from the Davis case could have application only in cases where the servant was injured in the work of his own master, the doctrine would be dissolved into a meaningless statement having-no force or effect whatever, since the very gist of the doctrine relates and pertains to a servant who is assisting the servant of another master to facilitate the business of his own master. If the work was the work of, and not merely work for, the injured servant’s master, all persons engaged therein would be merely fellow servants of the same master, and there would be no room or scope for the application of the rule. So far as we are able to see, when the injured servant was assisting the servant of another master in charge of the premises, and acted to facilitate the business of his own master, it makes no difference whether the independent contractor whose servants he was assisting was the inde*137pendent contractor of the plaintiff’s own master or that of a third person engaged in work for the benefit of his master.

Rehearing denied.